                                                                                  Case 2:20-cv-11419-VAP-AS Document 14 Filed 04/15/21 Page 1 of 2 Page ID #:160




                                                                                     1
                                                                                                                                                              JS-6
                                                                                     2
                                                                                     3
                                                                                     4
                                                                                     5
                                                                                     6
                                                                                     7
                                                                                     8
                                                                                                             UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                    10
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                                    11
                                                                                         JACKIE DE SIMONE, an                         Case No. 2:20-CV-11419 VAP (Asx)
                                                                                                                                      (Assigned for all purposes to the Hon.
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                    12   individual;                                  Virginia A. Phillips)
                                                Woodland Hills, CA 91367




                                                                                    13               Plaintiff,
          A Professional Law Corporation
JML LAW




                                                                                    14         vs.                                    ORDER GRANTING JOINT
                                                                                                                                      STIPULATION DISMISSING
                                                                                    15                                                ACTION WITH PREJUDICE
                                                                                    16   INNOVATIVE BAKING, LLC
                                                                                         dba “Venice Bakery”, a California
                                                                                    17                                                Complaint Filed:      October 15, 2020
                                                                                         limited liability company; RICH
                                                                                    18   PRODUCTS CORPORATION, a
                                                                                         Delaware corporation; and DOES
                                                                                    19
                                                                                         1 through 50, inclusive;
                                                                                    20               Defendants.
                                                                                    21
                                                                                               Plaintiff JACKIE DE SIMONE (“Plaintiff”) and Defendants RICH
                                                                                    22
                                                                                         PRODUCTS CORPORATION D.B.A. “VENICE BAKERY”
                                                                                    23
                                                                                         (ERRONEOUSLY NAMED AS INNOVATIVE BAKING, LLC)
                                                                                    24
                                                                                         (“Defendant”) (collectively, the “Parties”) submitted a Joint Stipulation Dismissing
                                                                                    25
                                                                                    26
                                                                                         Action with Prejudice.

                                                                                    27         The Court, having read and considered the Parties’ Joint Stipulation
                                                                                    28   Dismissing Action with Prejudice, and good cause appearing therefor,
                                                                                                                                  3
                                                                                         ORDER GRANTING JOINT STIPULATION DISMISSING ACTION WITH
                                                                                                                PREJUDICE
                                                                                  Case 2:20-cv-11419-VAP-AS Document 14 Filed 04/15/21 Page 2 of 2 Page ID #:161




                                                                                     1        IT IS HEREBY ORDERED THAT:
                                                                                     2           1. Plaintiff’s Complaint and this entire action is dismissed with prejudice
                                                                                     3              pursuant to Federal Rule of Civil Procedure 41(a).
                                                                                     4           2. Each party shall bear its own attorneys’ fees and costs in connection
                                                                                     5
                                                                                                    with the prosecution and defense of this action.
                                                                                     6
                                                                                         IT IS SO ORDERED.
                                                                                     7
                                                                                     8
                                                                                     9
                                                                                         Dated: April 15, 2021
                                                                                    10
                                                                                                                                        United States District Judge
                                                                                    11
                                                                                                                                         Hon. Virginia A. Phillips
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                    12
                                                Woodland Hills, CA 91367




                                                                                    13
          A Professional Law Corporation
JML LAW




                                                                                    14
                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                                                                                                                 4
                                                                                         ORDER GRANTING JOINT STIPULATION DISMISSING ACTION WITH
                                                                                                                PREJUDICE
